UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4186 John Hancock Income Securities Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: April 30, 2009 ITEM 1. REPORT TO SHAREHOLDERS. Portfolio summary Portfolio diversification 1 Bonds 62% U.S. government & agencies 23% Collateralized mortgage obligations 12% Short-term investments & other 3% Sector composition U.S. government & agencies 23% Telecommunication services 6% Financials 16% Industrials 6% Mortgage bonds 10% Consumer staples 5% Consumer discretionary 9% Materials 4% Energy 8% Health care 3% Utilities 7% Short-term investments & other 3% Quality distribution 1 AAA 26% AA 4% A 22% BBB 25% BB 10% B 6% CCC 4% Short-term investments & other 3% 1 As a percentage of the Funds total investments on April 30, 2009. 2 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 6 Income Securities Trust | Semiannual report F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 4-30-09 (unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value (Z) Bonds 88.24% (Cost $129,658,998) Aerospace & Defense 0.16% Vought Aircraft Industries, Inc., Sr Note 8.000% 07-15-11 CCC $485 197,638 Agricultural Products 0.41% Bunge Ltd. Finance Corp., Gtd Sr Note 5.350 04-15-14 BBB 555 496,634 Air Freight & Logistics 0.33% Fedex Corp., Sr Note 7.375 01-15-14 BBB 370 402,460 Airlines 1.75% Continental Airlines, Inc., Ser 1999-1 Class A 6.545 02-02-19 A 337 297,866 Ser 2000-2 Class B 8.307 04-02-18 B+ 375 258,483 Ser 2001-1 Class C 7.033 06-15-11 B+ 105 85,750 Delta Airlines, Inc., Ser 2002-1 Class G2 6.417 07-02-12 BBB+ 825 660,000 Ser 2007-1 Class A 6.821 08-10-22 A 722 523,095 Northwest Airlines, Inc., Gtd Collateralized Note Ser 2007-1 7.027 11-01-19 BBB+ 445 287,025 Aluminum 0.72% CII Carbon, LLC, Gtd Sr Sub Note (S) 11.125 11-15-15 CCC+ 1,015 588,700 Rio Tinto Alcan, Inc., Gtd Note 6.125 12-15-33 BBB 415 282,531 Apparel Retail 0.23% TJX Cos., Inc, Sr Note 6.950 04-15-19 A 270 280,382 Asset Management & Custody Banks 0.50% Northern Trust Co., Note 6.500 08-15-18 AA 225 233,375 Sr Note 4.625 05-01-14 AA 370 374,336 Auto Parts & Equipment 0.87% Allison Transmission, Inc., Gtd Sr Note (S) 11.000 11-01-15 CCC+ 1,000 600,000 Exide Technologies, Sr Sec Note Ser B 10.500 03-15-13 B 445 333,750 Tenneco, Inc., Gtd Sr Sub Note 8.625 11-15-14 CCC 365 109,500 See notes to financial statements Semiannual report | Income Securities Trust 7 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value (Z) Brewers 0.67% Miller Brewing Co., Gtd Note (S) 5.500% 08-15-13 BBB+ $365 350,337 SABmiller PLC, Note (S) 6.500 07-15-18 BBB+ 465 456,450 Broadcasting & Cable TV 0.41% Charter Communications Holdings II, LLC, Gtd Sr Note (H)(S) 10.250 10-01-13 C 447 397,830 Nexstar Broadcasting, Inc., Gtd Note PIK (G)(S) 7.000 01-15-14 CCC 254 71,676 Sr Sub Note 7.000 01-15-14 CCC 84 29,820 Cable & Satellite 2.44% Canadian Satellite Radio Holdings, Inc., Sr Note (G) 12.750 02-15-14 CCC+ 979 220,275 Comcast Cable Communications Holdings, Inc., Sr Note 8.375 03-15-13 BBB+ 1,095 1,207,416 COX Communications, Inc., Bond (S) 8.375 03-01-39 BBB 205 198,949 CSC Holdings, Inc., Sr Note 7.875 02-15-18 BB 390 378,300 Time Warner Cable, Inc., Gtd Sr Note 8.750 02-14-19 BBB 290 326,009 Gtd Sr Note 6.750 07-01-18 BBB 605 612,169 Casinos & Gaming 3.42% Chukchansi Economic Development Authority, Sr Note (S) 8.000 11-15-13 B+ 460 195,500 Downstream Development Authority of the Quapaw Tribe of Oklahoma, Sr Sec Note (S) 12.000 10-15-15 B 500 195,000 Fontainebleau Las Vegas Holdings, LLC, Note (S) 11.000 06-15-15 CC 995 34,825 Greektown Holdings, LLC, Sr Note (G)(H)(S) 10.750 12-01-13 D 1,015 60,900 Jacobs Entertainment, Inc., Gtd Sr Note 9.750 06-15-14 B 500 361,250 Little Traverse Bay Bands of Odawa Indians, Sr Note (S) 10.250 02-15-14 CCC 500 200,000 MTR Gaming Group, Inc., Gtd Sr Sub Note Ser B 9.000 06-01-12 CCC 290 136,300 Pinnacle Entertainment, Inc., Sr Sub Note 7.500 06-15-15 B+ 1,000 830,000 Seminole Hard Rock Entertainment, Sr Sec Note (P)(S) 3.820 03-15-14 BB 500 330,000 Seminole Tribe of Florida, Bond (S) 6.535 10-01-20 BBB 650 465,575 Turning Stone Resort & Casino Enterprise, Sr Note (S) 9.125 09-15-14 B+ 1,540 1,124,200 Waterford Gaming, LLC, Sr Note (S) 8.625 09-15-14 B 306 183,600 See notes to financial statements 8 Income Securities Trust | Semiannual report F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value (Z) Coal & Consumable Fuels 0.17% Drummond Co., Inc., Sr Note (S) 7.375% 02-15-16 BB $290 210,250 Commodity Chemicals 0.27% Sterling Chemicals, Inc., Gtd Sr Sec Note 10.250 04-01-15 B 400 330,000 Computer Hardware 0.33% NCR Corp., Sr Note 7.125 06-15-09 BBB 390 391,445 Construction & Farm Machinery & Heavy Trucks 0.28% Manitowoc Co., Inc., Gtd Sr Note 7.125 11-01-13 BB 500 340,000 Consumer Finance 2.22% American Express Credit Co., Sr Note Ser C 7.300 08-20-13 BBB+ 670 671,209 American General Finance Corp., Note Ser J 6.900 12-15-17 BB+ 1,470 592,430 Capital One Financial Corp., Sr Note 6.750 09-15-17 BBB+ 1,000 844,844 Ford Motor Credit Co., Sr Note 8.000 12-15-16 CCC+ 140 106,796 Nelnet, Inc., Note (7.400% to 9-1-11 then variable) 7.400 09-29-36 BB 715 214,543 SLM Corp., Sr Note Ser MTN 8.450 06-15-18 BBB 395 240,588 Data Processing & Outsourced Services 0.36% Fiserv, Inc., Gtd Sr Note 6.800 11-20-17 BBB 460 437,992 Department Stores 0.69% J.C. Penney Co., Inc., Debenture 7.650 08-15-16 BB 445 402,770 Macys Retail Holdings, Inc., Gtd Note 7.875 07-15-15 BB 450 423,374 Diversified Banks 2.52% Barclays Bank PLC, Bond (6.860% to 6-15-32 then variable) (S) 6.860 06-15-32 BBB+ 1,655 743,012 Chuo Mitsui Trust & Banking Co. Ltd., Jr Sub Note (5.506% to 4-15-15 then variable) (S) 5.506 04-15-15 A2 940 488,800 Mizuho Financial Group, Ltd., Gtd Sub Bond 8.375 12-29-49 A1 750 675,000 Natixis SA, Sub Bond (10.000% to 4-30-18 then variable) (S) 10.000 12-18-49 BBB 420 172,275 Royal Bank of Scotland Group PLC, Jr Sub Bond Ser MTN (7.640% to 9-29-17 then variable) 7.640 03-31-49 B+ 400 116,000 Sovereign Capital Trust VI, Gtd Note 7.908 06-13-36 BBB+ 480 313,659 Wachovia Bank NA, Sub Note 5.850 02-01-37 AA 390 277,446 Sub Note Ser BKNT 6.600 01-15-38 AA 325 255,710 See notes to financial statements Semiannual report | Income Securities Trust 9 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value (Z) Diversified Chemicals 0.61% EI Du Pont de Nemours & Co., Sr Note 5.875% 01-15-14 A $695 740,700 Diversified Financial Services 0.93% ERAC USA Finance Co., Gtd Sr Note (S) 6.375 10-15-17 BBB 465 344,776 General Electric Capital Corp., Sr Note 6.875 01-10-39 AA+ 475 372,181 SMFG Preferred Capital, Sub Bond (6.078% to 1-25-17 then variable) (S) 6.078 01-25-49 BBB+ 590 409,684 Diversified Metals & Mining 0.61% Rio Tinto Finance (USA) Ltd., Gtd Note 8.950 05-01-14 BBB 710 734,912 Drug Retail 1.13% CVS Caremark Corp., Jr Sub Bond (6.302% to 6-1-12 then variable) 6.302 06-01-37 BBB 990 643,500 Note 6.600 03-15-19 BBB+ 340 359,653 Sr Note 5.750 06-01-17 BBB+ 360 361,827 Electric Utilities 7.52% Beaver Valley Funding, Sec Lease Obligation Bond 9.000 06-01-17 BBB 680 668,284 BVPS II Funding Corp., Collateralized Lease Bond 8.890 06-01-17 BBB 680 677,541 Commonwealth Edison Co., Sec Bond 5.800 03-15-18 BBB+ 705 670,992 Delmarva Power & Light Co., 1st Mtg 6.400 12-01-13 A 345 360,342 Duke Energy Carolinas LLC, 1st Ref Mtg 5.750 11-15-13 A 1,000 1,080,790 Duke Energy Corp., Sr Note 6.300 02-01-14 BBB+ 340 358,545 FPL Energy National Wind LLC, Sr Sec Note (S) 5.608 03-10-24 BBB 309 247,619 Indiantown Cogeneration LP, 1st Mtg Note Ser A9 9.260 12-15-10 BB+ 212 207,376 ITC Holdings Corp., Sr Note (S) 5.875 09-30-16 BBB 175 161,631 Midwest Generation LLC, Note Ser B 8.560 01-02-16 BB+ 330 314,083 Monongahela Power Co., Note (S) 7.950 12-15-13 BBB+ 635 671,345 Oncor Electric Delivery Co., Sr Sec Note 6.375 05-01-12 BBB+ 820 834,087 Pepco Holdings, Inc., Note 6.450 08-15-12 BBB 565 564,254 PNPP II Funding Corp., Debenture 9.120 05-30-16 BBB 387 404,311 Progress Energy, Inc., Sr Note 7.050 03-15-19 BBB 485 514,144 Southern Power Co., Sr Note Ser D 4.875 07-15-15 BBB+ 270 252,807 See notes to financial statements 10 Income Securities Trust | Semiannual report F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value (Z) Electric Utilities (continued) Texas Competitive Electric Holdings Co. LLC, Gtd Sr Note Ser A 10.250% 11-01-15 CCC $1,000 $567,500 Waterford 3 Funding Corp., Sec Lease Obligation Bond 8.090 01-02-17 BBB 524 516,942 Electrical Components & Equipment 0.97% Freescale Semiconductor, Inc., Gtd Sr Note 8.875 12-15-14 CCC 1,000 340,000 GrafTech Finance, Inc., Gtd Sr Note 10.250 02-15-12 Ba3 41 38,130 Thomas & Betts Corp., Sr Note 7.250 06-01-13 BBB 775 787,442 Electronic Manufacturing Services 0.48% Tyco Electronics Group SA, Gtd Note 6.550 10-01-17 BBB 260 200,106 Gtd Note 6.000 10-01-12 BBB 415 378,322 Environmental & Facilities Services 0.08% Blaze Recycling & Metals LLC, Gtd Sr Sec Note (G)(S) 10.875 07-15-12 B 165 92,400 Fertilizers & Agricultural Chemicals 0.72% Mosiac Co., Sr Note (S) 7.625 12-01-16 BBB 480 482,400 Potash Corp. of Saskatchewan, Inc., Sr Note 5.250 05-15-14 A 380 389,410 Food Retail 0.07% SUPERVALU, Inc., Sr Note 8.000 05-01-16 B+ 80 78,133 Gas Utilities 0.68% Atmos Energy Corp., Sr Note 8.500 03-15-19 BBB+ 395 418,622 DCP Midstream LLC, Sr Note (S) 9.750 03-15-19 BBB 405 401,784 Gold 0.30% Barrick Gold Corp., Sr Note 6.950 04-01-19 A 350 361,991 Health Care Equipment 1.51% Covidien International Finance SA, Gtd Sr Note 6.000 10-15-17 A 405 415,109 Gtd Sr Note 5.450 10-15-12 A 930 965,354 Hospira, Inc., Sr Note 6.050 03-30-17 BBB 485 434,652 Health Care Facilities 1.38% Community Health Systems, Inc., Gtd Sr Sub Note 8.875 07-15-15 B 695 691,525 Sun Healthcare Group, Inc., Gtd Sr Sub Note 9.125 04-15-15 CCC+ 1,000 972,500 Health Care Services 0.73% Medco Health Solutions, Inc., Sr Note 7.250 08-15-13 BBB 850 875,270 See notes to financial statements Semiannual report | Income Securities Trust 11 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value (Z) Home Improvement Retail 0.19% Home Depot, Inc., Sr Note 5.875% 12-16-36 BBB+ $320 234,490 Household Appliances 0.57% Whirlpool Corp., MTN 8.600 05-01-14 BBB 335 343,254 MTN 8.000 05-01-12 BBB 335 340,826 Household Products 0.27% Yankee Acquisition Corp., Gtd Sr Sub Note 8.500 02-15-15 B 455 320,775 Independent Power Producers & Energy Traders 1.27% AES Eastern Energy LP, Ser 1999-A 9.000 01-02-17 BB+ 938 868,028 Constellation Energy Group, Inc., Sr Note 4.550 06-15-15 BBB 415 337,656 IPALCO Enterprises, Inc., Sr Sec Note 8.625 11-14-11 BB 325 326,625 Industrial Conglomerates 0.66% Hutchison Whampoa International Ltd., Gtd Sr Note (S) 6.500 02-13-13 A 750 791,753 Industrial Machinery 0.84% Ingersoll-Rand Global Holding Co., Ltd., Gtd Note 6.875 08-15-18 BBB+ 545 493,051 Gtd Note 6.000 08-15-13 BBB+ 540 524,323 Industrial REITs 0.33% Prologis, Sr Sec Note 6.625 05-15-18 BBB 605 394,820 Integrated Oil & Gas 2.84% ConocoPhillips, Gtd Note 6.500 02-01-39 A 800 792,623 Gtd Note 4.400 05-15-13 A 1,000 1,022,578 Marathon Oil Corp., Sr Note 7.500 02-15-19 BBB+ 200 209,561 Petro-Canada, Debenture 9.250 10-15-21 BBB 1,000 1,039,363 Sr Note 6.050 05-15-18 BBB 400 364,294 Integrated Telecommunication Services 4.72% AT&T, Inc., Sr Note 6.700 11-15-13 A 980 1,086,824 Bellsouth Corp., Debenture 6.300 12-15-15 A 823 839,507 Cincinnati Bell, Inc., Gtd Sr Sub Note 8.375 01-15-14 B 1,025 1,012,187 Qwest Corp., Sr Note (S) 8.375 05-01-16 BBB 330 328,350 Sr Note 7.875 09-01-11 BBB 445 441,663 Telecom Italia Capital, Gtd Sr Note 7.721 06-04-38 BBB 765 667,957 Verizon Communications, Inc., Sr Bond 6.900 04-15-38 A 405 399,882 See notes to financial statements 12 Income Securities Trust | Semiannual report F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value (Z) Integrated Telecommunication Services (continued) Verizon Wireless Capital LLC, Sr Note (S) 7.375% 11-15-13 A $355 $394,985 West Corp., Gtd Sr Sub Note 11.000 10-15-16 B 630 524,475 Investment Banking & Brokerage 6.30% Bear Stearns Cos., Inc., Sr Note 7.250 02-01-18 A+ 1,000 1,021,218 Citigroup, Inc., Jr Sub Bond (8.400% to 4-30-18 then variable) (H) 8.400 04-30-18 C 330 220,727 Sr Note 6.125 05-15-18 A 1,790 1,504,346 Sr Note 5.850 12-11-34 A 300 225,750 Goldman Sachs Group, Inc., Sr Note 7.500 02-15-19 A 485 497,670 Sr Note 5.125 01-15-15 A 760 720,182 JPMorgan Chase & Co., Jr Sub Note Ser 1 (7.900% to 4-30-18 then variable) 7.900 12-31-49 BBB+ 655 498,291 Sr Note 6.300 04-23-19 A+ 765 752,793 Merrill Lynch & Co., Inc., Jr Sub Bond 7.750 05-14-38 A 495 338,070 MTN 6.150 04-25-13 A 1,000 919,400 Morgan Stanley Co., Sr Note 5.375 10-15-15 A 1,000 900,092 Life & Health Insurance 0.18% Lincoln National Corp., Jr Sub Bond (6.050% to 4-20-17 then variable) 6.050 04-20-67 BBB 250 72,500 Symetra Financial Corp., Jr Sub Bond (8.300% to 10-1-17 then variable) (S) 8.300 10-15-37 BB+ 440 146,634 Managed Health Care 0.45% Humana, Inc., Sr Note 8.150 06-15-38 BBB 755 540,123 Marine 0.73% CMA CGM SA, Sr Note (S) 7.250 02-01-13 BB 700 269,500 Navios Maritime Holdings, Inc., Sr Note 9.500 12-15-14 B+ 1,000 615,000 Metal & Glass Containers 0.67% BWAY Corp., Sr Sub Note (S) 10.000 04-15-14 B 315 295,312 Owens-Brockway Glass Container, Inc., Gtd Sr Note 8.250 05-15-13 BB+ 500 507,500 Movies & Entertainment 2.07% Cinemark, Inc., Sr Disc Note 9.750 03-15-14 CCC+ 245 243,163 News America Holdings, Inc., Gtd Note 7.750 01-20-24 BBB+ 1,020 885,547 Gtd Note 7.600 10-11-15 BBB+ 1,000 990,202 News America, Inc., Gtd Note (S) 6.900 03-01-19 BBB+ 405 381,135 See notes to financial statements Semiannual report | Income Securities Trust 13 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value (Z) Multi-Line Insurance 1.53% Genworth Financial, Inc., Jr Sub Note (6.150% to 11-15-16 then variable) 6.150% 11-15-66 BB+ $430 60,051 Horace Mann Educators Corp., Sr Note 6.850 04-15-16 BBB 395 327,254 Liberty Mutual Group, Inc., Bond (S) 7.500 08-15-36 BBB 885 557,298 Gtd Bond (S) 7.800 03-15-37 BB 705 289,050 Gtd Bond (S) 7.300 06-15-14 BBB 750 615,465 Multi-Utilities 1.27% CalEnergy Co., Inc., Sr Bond 8.480 09-15-28 BBB+ 550 589,717 Sempra Energy, Sr Bond 8.900 11-15-13 BBB+ 345 378,559 Teco Finance Inc., Gtd Sr Note 7.000 05-01-12 BB+ 337 319,744 Gtd Sr Note 6.572 11-01-17 BB+ 298 243,052 Office Electronics 0.46% Xerox Corp., Sr Note 6.750 02-01-17 BBB 670 556,100 Office REITs 0.15% HRPT Properties Trust, Sr Note 6.650 01-15-18 BBB 285 176,301 Oil & Gas Drilling 0.17% Delek & Avner Yam Tethys Ltd., Sr Sec Note (S) 5.326 08-01-13 BBB 202 201,267 Oil & Gas Equipment & Services 0.13% Allis-Chalmers Energy, Inc., Sr Note 8.500 03-01-17 B 335 154,100 Oil & Gas Exploration & Production 1.94% Devon Energy Corp., Sr Note 5.625 01-15-14 BBB+ 1,025 1,067,066 EnCana Corp., Sr Note 6.500 05-15-19 A 210 215,530 McMoRan Exploration Co., Gtd Sr Note 11.875 11-15-14 B 340 251,600 Nexen, Inc., Sr Note 5.875 03-10-35 BBB 355 245,618 XTO Energy, Inc., Sr Note 5.900 08-01-12 BBB 545 559,500 Oil & Gas Storage & Transportation 6.11% Energy Transfer Partners LP, Sr Note 9.700 03-15-19 BBB 330 366,589 Sr Note 8.500 04-15-14 BBB 330 356,193 Enterprise Products Operating LP, Gtd Jr Sub Note (7.034% to 1-15-18 then variable) 7.034 01-15-68 BB 590 371,700 Gtd Sr Note Ser B 5.600 10-15-14 BBB 650 603,414 Kinder Morgan Energy Partners LP, Sr Bond 7.750 03-15-32 BBB 195 186,359 Sr Note 9.000 02-01-19 BBB 505 548,641 Sr Note 5.125 11-15-14 BBB 240 228,215 See notes to financial statements 14 Income Securities Trust | Semiannual report F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value (Z) Oil & Gas Storage & Transportation (continued) Markwest Energy Partners LP, Gtd Sr Note Ser B 8.500% 07-15-16 B+ $545 $455,075 NGPL PipeCo LLC, Sr Note (S) 7.119 12-15-17 BBB 1,580 1,559,405 ONEOK Partners LP, Gtd Sr Note 6.150 10-01-16 BBB 705 635,873 Sr Note 8.625 03-01-19 BBB 350 355,733 Plains All American Pipeline LP, Gtd Sr Note 6.500 05-01-18 BBB 345 308,808 Southern Union Co., Jr Sub Note Ser A (7.200% to 11-1-11 then variable) 7.200 11-01-66 BB 565 290,975 TEPPCO Partners LP, Gtd Jr Sub Note (7.00% to 6-1-17 then variable) 7.000 06-01-67 BB 695 377,261 Williams Partners LP, Gtd Sr Note 7.250 02-01-17 BBB 800 724,000 Packaged Foods & Meats 1.63% General Mills, Inc., Sr Note 5.200 03-17-15 BBB+ 155 156,181 Kraft Foods, Inc., Sr Note 6.875 01-26-39 BBB+ 315 310,056 Sr Note 6.125 02-01-18 BBB+ 770 781,613 Sr Note 6.000 02-11-13 BBB+ 685 720,406 Paper Packaging 0.65% Graphic Packaging International, Inc., Gtd Sr Note 8.500 08-15-11 B 445 434,987 Smurfit-Stone Container Corp., Sr Note (H) 8.375 07-01-12 D 1,000 210,000 Sr Note (H) 8.000 03-15-17 D 245 52,675 U.S. Corrugated, Inc., Sr Sec Note 10.000 06-12-13 B 160 80,000 Paper Products 0.75% International Paper Co., Sr Note 7.950 06-15-18 BBB 505 439,326 Verso Paper Holdings LLC, Gtd Sr Note Ser B 9.125 08-01-14 B+ 1,000 460,000 Pharmaceuticals 0.68% Roche Holdings, Inc., Gtd Note (S) 5.000 03-01-14 AA 560 587,056 Wyeth, Sr Sub Note 5.500 03-15-13 A+ 220 231,634 Property & Casualty Insurance 0.54% Progressive Corp., Jr Sub Debenture (6.700% to 6-1-17 then variable) 6.700 06-15-37 A 330 163,434 QBE Insurance Group, Ltd., Sr Note (S) 9.750 03-14-14 A 486 490,699 Publishing 0.05% R.H. Donnelley Corp., Sr Disc Note Ser A-1 6.875 01-15-13 C 200 11,500 Sr Disc Note Ser A-2 6.875 01-15-13 C 300 17,250 Sr Note Ser A-4 (H) 8.875 10-15-17 C 495 30,938 See notes to financial statements Semiannual report | Income Securities Trust 15 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value (Z) Railroads 1.81% CSX Corp., Sr Note 6.300% 03-15-12 BBB $1,000 1,000,679 Sr Note 5.500 08-01-13 BBB 620 603,075 Union Pacific Corp., Sr Note 5.450 01-31-13 BBB 580 580,898 Real Estate Management & Development 0.20% Ventas Realty LP/Capital Corp., Sr Note 6.625 10-15-14 BBB 250 235,000 Retail REITs 0.30% Simon Property Group LP, Sr Note 10.350 04-01-19 A 345 360,100 Soft Drinks 0.56% Dr Pepper Snapple Group, Inc., Gtd Note 6.120 05-01-13 BBB 200 199,858 PepsiCo, Inc., Sr Note 7.900 11-01-18 A+ 395 476,715 Specialized Consumer Services 0.28% Sothebys, Sr Note (S) 7.750 06-15-15 BBB 460 331,200 Specialized Finance 2.86% American Honda Finance Corp., Note (S) 7.625 10-01-18 A+ 655 621,570 Astoria Depositor Corp., Ser B (S) 8.144 05-01-21 BB 1,000 750,000 Bosphorous Financial Services, Sec Floating Rate Note (P)(S) 3.034 02-15-12 Baa2 375 324,012 CIT Group, Inc., Sr Note 5.000 02-13-14 BBB 120 67,204 Sr Note Ser MTN 5.125 09-30-14 BBB 255 140,837 CME Group, Inc., Sr Note 5.750 02-15-14 AA 490 515,515 ESI Tractebel Acquisition Corp., Gtd Sec Bond Ser B 7.990 12-30-11 BB 688 671,634 USB Realty Corp., Perpetual Bond (6.091% to 1-15-12 then variable) (S) 6.091 12-22-49 A 800 360,000 Specialized REITs 0.72% Health Care REIT, Inc., Sr Note 6.200 06-01-16 BBB 505 397,349 Healthcare Realty Trust, Inc., Sr Note 8.125 05-01-11 BBB 175 168,152 Plum Creek Timberland Co., Inc., Gtd Note 5.875 11-15-15 BBB 365 306,604 Specialty Chemicals 0.71% American Pacific Corp., Gtd Sr Note 9.000 02-01-15 B+ 590 513,300 Momentive Performance, Gtd Sr Note 9.750 12-01-14 CCC 1,000 342,500 Specialty Stores 0.46% Staples, Inc., Sr Note 9.750 01-15-14 BBB 500 548,685 See notes to financial statements 16 Income Securities Trust | Semiannual report F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value (Z) Steel 0.42% Allegheny Technologies, Inc., Sr Note 8.375% 12-15-11 BBB $275 281,861 Commercial Metals Co., Sr Note 7.350 08-15-18 BBB 310 222,053 Tires & Rubber 0.37% Goodyear Tire & Rubber Co., Sr Sec Note 8.625 12-01-11 B+ 470 448,850 Tobacco 2.35% Alliance One International, Inc., Gtd Sr Note 8.500 05-15-12 B+ 245 218,050 Altria Group, Inc., Gtd Sr Note 9.950 11-10-38 BBB 685 751,905 Gtd Sr Note 8.500 11-10-13 BBB 800 885,033 Reynolds American, Inc., Sr Sec Note 7.250 06-01-13 BBB 1,000 981,375 Trading Companies & Distributors 0.46% GATX Corp., Sr Note 8.750 05-15-14 BBB+ 550 548,134 Wireless Telecommunication Services 2.12% Digicel Group Ltd., Sr Note (S) 8.875 01-15-15 Caa1 1,080 783,000 Rogers Cable, Inc., Sr Sec Note 6.750 03-15-15 BBB 455 468,805 Sprint Capital Corp., Gtd Sr Note 8.375 03-15-12 BB 500 479,375 Gtd Sr Note 6.900 05-01-19 BB 1,000 830,000 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value (Z) Convertible bonds 0.24% (Cost $250,000) Auto Parts & Equipment 0.24% BorgWarner, Inc., Bond 3.500% 04-15-12 BBB $250 293,693 Credit Issuer, description rating (A) Shares Value (Z) Preferred stocks 2.98% (Cost $5,106,105) Agricultural Products 0.82% Ocean Spray Cranberries, Inc., 6.250%, Ser A (S) BBB 12,500 985,156 Diversified Financial Services 0.31% Bank of America Corp., 8.625% BB 26,575 372,316 Real Estate Investment Trusts 0.61% Public Storage, Inc., 6.500%, Depositary Shares, Ser W BBB 40,000 739,600 See notes to financial statements Semiannual report | Income Securities Trust 17 F I N A N C I A L S T A T E M E N T S Credit Issuer, description rating (A) Shares Value (Z) Real Estate Management & Development 0.65% Apartment Investment & Management Co., 8.000%, Ser T B+ 55,000 777,700 Wireless Telecommunication Services 0.59% Telephone & Data Systems, Inc., 7.600%, Ser A BBB 40,000 716,000 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value (Z) Tranche loans 0.21% (Cost $495,000) Hotels, Resorts & Cruise Lines 0.21% East Valley Tourist Development Authority, Tranche (Facility LN5501750) 7.000% 08-06-12 B $500 250,000 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value (Z) U.S. government & agency securities 32.74% (Cost $38,725,580) U.S. Government 1.01% United States Treasury, Bond 4.500% 05-15-38 AAA $840 903,919 Note 2.750 02-15-19 AAA 325 314,791 U.S. Government Agency 31.73% Federal Home Loan Mortgage Corp., 30 Yr Pass Thru Ctf 11.250 01-01-16 AAA 10 11,334 30 Yr Pass Thru Ctf 4.500 03-01-39 AAA 4,360 4,435,960 Federal National Mortgage Assn., 15 Yr Pass Thru Ctf 7.000 09-01-12 AAA 2 1,956 30 Yr Pass Thru Ctf 5.500 02-01-36 AAA 3,532 3,669,102 30 Yr Pass Thru Ctf 5.500 03-01-37 AAA 2,104 2,182,297 30 Yr Pass Thru Ctf 5.500 06-01-37 AAA 4,322 4,484,030 30 Yr Pass Thru Ctf 5.500 06-01-38 AAA 4,529 4,698,921 30 Yr Pass Thru Ctf 5.500 10-01-38 AAA 6,718 6,969,381 30 Yr Pass Thru Ctf 4.500 03-01-38 AAA 2,939 2,993,431 Note (E) 6.000 05-30-25 AAA 1,720 1,720,833 TBA (C) 4.500 12-01-99 AAA 1,000 1,017,500 Government National Mortgage Assn., 30 Yr Pass Thru Ctf 10.000 11-15-20 AAA 4 4,661 30 Yr Pass Thru Ctf 9.500 01-15-21 AAA 4 4,370 30 Yr Pass Thru Ctf 9.500 02-15-25 AAA 12 13,658 30 Yr Pass Thru Ctf 5.500 11-15-38 AAA 1,012 1,053,297 30 Yr Pass Thru Ctf 4.500 03-15-39 AAA 4,000 4,087,812 SBA CMBS Trust, Sub Bond Ser 2005-1A Class D (S) 6.219 11-15-35 Baa2 225 209,250 Sub Bond Ser 2005-1A Class E (S) 6.706 11-15-35 Baa3 200 186,000 Sub Bond Ser 2006-1A Class H (S) 7.389 11-15-36 Ba3 365 321,200 Sub Bond Ser 2006-1A Class J (S) 7.825 11-15-36 B1 220 193,600 See notes to financial statements 18 Income Securities Trust | Semiannual report F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value (Z) Tax-exempt long-term bonds 0.41% (Cost $477,028) California 0.41% California, State of, GO Unltd. 5.650% 04-01-39 A $475 494,584 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value (Z) Collateralized mortgage obligations 16.99% (Cost $37,380,728) Collateralized Mortgage Obligations 16.99% American Home Mortgage Assets, Ser 2006-6 Class XP IO 2.750% 12-25-46 BBB $13,136 328,405 Ser 2007-5 Class XP IO 3.332 06-25-47 AA 9,644 433,979 American Home Mortgage Investment Trust, Ser 2007-1 Class GIOP IO 2.078 05-25-47 AAA 7,988 359,458 American Tower Trust, Ser 2007-1A Class D (S) 5.957 04-15-37 BBB 865 743,832 Banc of America Commercial Mortgage, Inc., Ser 2005-6 Class A4 (P) 5.352 09-10-47 AAA 300 260,141 Banc of America Funding Corp., Ser 2006-B Class 6A1 (P) 5.892 03-20-36 B 881 513,731 Ser 2006-D Class 6B2 (P) 5.889 05-20-36 CCC 1,823 106,312 Bear Stearns Adjustable Rate Mortgage Trust, Ser 2005-1 Class B2 (P) 5.047 03-25-35 AA+ 805 89,102 Bear Stearns Alt-A Trust, Ser 2005-3 Class B2 (P) 5.249 04-25-35 AA+ 552 91,203 Ser 2006-4 Class 3B1 (P) 6.221 07-25-36 CCC 2,521 89,978 Bear Stearns Commercial Mortgage Securities, Inc., Ser 2006-PW14 Class D (S) 5.412 12-11-38 A 655 83,007 Citigroup Mortgage Loan Trust, Inc., Ser 2005-10 Class 1A5A (P) 5.830 12-25-35 AAA 672 406,073 Ser 2005-5 Class 2A3 5.000 08-25-35 AAA 398 332,206 Citigroup/Deutsche Bank Commercial Mortgage Trust, Ser 2005-CD1 Class C (P) 5.399 07-15-44 AA 295 92,912 ContiMortgage Home Equity Loan Trust, Ser 1995-2 Class A5 8.100 08-15-25 CCC 58 50,136 Countrywide Alternative Loan Trust, Ser 2005-59 Class 2X IO 3.629 11-20-35 AA 9,887 282,700 Ser 2006-0A12 Class X IO 4.122 09-20-46 AAA 16,542 537,603 Ser 2006-11CB Class 3A1 6.500 05-25-36 Caa2 2,627 1,424,740 Crown Castle Towers LLC, Ser 2006-1A Class G (S) 6.795 11-15-36 Ba2 3,000 2,639,935 Sub Bond Ser 2005-1A Class D (S) 5.612 06-15-35 Baa2 1,340 1,252,900 DB Master Finance LLC, Ser 2006-1 Class M1 (S) 8.285 06-20-31 BB 340 215,387 DSLA Mortgage Loan Trust, Ser 2005-AR5 Class X2 IO 0.151 08-19-45 AAA 22,892 400,610 See notes to financial statements Semiannual report | Income Securities Trust 19 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value (Z) Collateralized Mortgage Obligations (continued) First Horizon Alternative Mortgage Securities, Ser 2004-AA5 Class B1 (P) 5.212% 12-25-34 AA $411 $43,673 Global Signal Trust, Ser 2004-2A Class D (S) 5.093 12-15-14 Baa2 495 487,575 Ser 2006-1 Class E (S) 6.495 02-15-36 Baa3 460 411,754 GSR Mortgage Loan Trust, Ser 2004-9 Class B1 (G)(P) 4.586 08-25-34 AA 812 243,323 Ser 2006-4F Class 6A1 6.500 05-25-36 BB 3,388 2,233,803 Harborview Mortgage Loan Trust, Ser 2005-8 Class 1X IO 3.104 09-19-35 AAA 6,851 68,515 Ser 2007-3 Class ES IO 0.350 05-19-47 AAA 21,438 100,489 Ser 2007-4 Class ES IO 0.350 07-19-47 AAA 21,942 109,710 Ser 2007-6 Class ES IO (G)(S) 0.342 08-19-37 BB 15,596 73,107 Harborview NIM Corp., Ser 2006-9A Class N2 (S) 8.350 11-19-36 AAA 323  Indymac Index Mortgage Loan Trust, Ser 2004-AR13 Class B1 5.296 01-25-35 B 331 67,181 Ser 2005-AR18 Class 1X IO 3.553 10-25-36 AAA 14,188 212,818 Ser 2005-AR18 Class 2X IO 3.256 10-25-36 AAA 14,305 170,224 Ser 2005-AR5 Class B1 (P) 4.573 05-25-35 AA 439 37,551 JPMorgan Chase Commercial Mortgage Security, Corp., Ser 2005-LDP4 Class B (P) 5.129 10-15-42 Aa2 2,035 483,702 JPMorgan Mortgage Trust, Ser 2005-S3 Class 2A2 5.500 01-25-21 B 687 611,656 Luminent Mortgage Trust, Ser 2006-1 Class X IO 3.739 04-25-36 AAA 21,167 343,960 Merrill Lynch Mortgage Investors Trust, Ser 2006-AF1 Class MF1 (P) 6.185 08-25-36 CCC 1,187 200,325 MLCC Mortgage Investors, Inc., Ser 2007-3 Class M1 (P) 5.930 09-25-37 AA 420 89,473 Ser 2007-3 Class M2 (P) 5.930 09-25-37 A 155 11,627 Ser 2007-3 Class M3 (P) 5.930 09-25-37 BBB 105 5,776 Morgan Stanley Capital I, Ser 2005-HQ7 Class A4 (P) 5.378 11-14-42 AAA 840 742,831 Ser 2006-IQ12 Class E (P) 5.538 12-15-43 A+ 640 80,266 Provident Funding Mortgage Loan Trust, Ser 2005-1 Class B1 (P) 4.425 05-25-35 AA 411 69,745 Residential Accredit Loans, Inc., Ser 2005-QA12 Class NB5 (P) 5.952 12-25-35 AAA 2,989 1,433,103 Washington Mutual, Inc., Ser 2005-6 Class 1CB 6.500 08-25-35 AAA 411 250,151 Ser 2005-AR4 Class B1 (P) 4.668 04-25-35 AA 1,510 282,731 Ser 2007-0A4 Class XPPP IO 1.039 04-25-47 Ca 18,173 102,223 Ser 2007-0A5 Class 1XPP IO 1.000 06-25-47 Caa3 43,230 324,223 Ser 2007-0A5 Class 2XPP IO 1.421 06-25-47 Caa3 50,968 302,624 Ser 2007-0A6 Class 1XPP IO 1.000 07-25-47 Caa3 25,338 158,366 See notes to financial statements 20 Income Securities Trust | Semiannual report F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value (Z) Asset backed securities 0.35% (Cost $1,423,267) Asset Backed Securities 0.35% Dominos Pizza Master Issuer LLC, Ser 2007-1 Class M1 (S) 7.629% 04-25-37 BB $1,000 300,000 TXU Corp., Sec Bond 7.460 01-01-15 CCC 384 116,121 Short-term investments 0.50% (Cost $600,000) U.S. Government Agency 0.50% Federal Home Loan Bank, Discount Note (G) Zero 05-01-09 AAA $600 600,000 Total investments (Cost $214,116,706)  142.66% Liabilities in excess of other assets (42.66%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets applicable to common shareholders. GO General Obligation Gtd Guaranteed IO Interest Only (carries notional principal amount) MTN Medium-Term Note PIK Paid In Kind REIT Real Estate Investment Trust SBA Small Business Administration TBA To Be Announced (A) Credit ratings are unaudited and are rated by Moodys Investors Service where Standard & Poors ratings are not available unless indicated otherwise. (C) Purchased on a forward commitment. (E) All or a portion of this security has been segregated as collateral for the security with forward commitments. (G) Security rated internally by John Hancock Advisers, LLC. (H) Non-income-producing issuer filed for protection under the Federal Bankruptcy Code or is in default of interest payment. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $28,059,912 or 23.27% of the net assets of the Fund as of April 30, 2009. (Z) All or a portion of these securities are segregated as collateral for the Revolving Credit Agreement (see Note 9).  At April 30, 2009, the aggregate cost of investment securities for federal income tax purposes was $214,647,809. Net unrealized depreciation aggregated $42,637,855, of which $5,542,963 related to appreciated investment securities and $48,180,818 related to depreciated investment securities. See notes to financial statements Semiannual report | Income Securities Trust 21 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 4-30-09 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value per share. Assets Investments, at value (Cost $214,116,706) $172,009,954 Cash 18,543 Receivable for investments sold 2,188,828 Interest receivable 4,353,772 Prepaid RCA administration fees (Note 9) 11,654 Receivable from affiliates 28,156 Total assets Liabilities Payable for investments purchased 2,333,631 Payable for delayed delivery securities purchased 1,022,148 Revolving credit agreement payable (Note 9) 53,000,000 Unrealized depreciation of swap contracts (Note 3) 1,482,838 Interest payable (Note 9) 10,714 Payable to affiliates Accounting and legal services fees 6,912 Transfer agent fees 11,224 Management fees 69,585 Other liabilities and accrued expenses 96,838 Total liabilities Net assets Capital paid-in $181,316,657 Accumulated net investment income 1,813,334 Accumulated net realized loss on investments and swap contracts (18,963,384) Net unrealized depreciation on investments and swap contracts (43,589,590) Net assets Net asset value per shares Based on 11,436,233 shares of beneficial interest outstanding  unlimited number of shares authorized with no par value $10.54 See notes to financial statements 22 Income Securities Trust | Semiannual report F I N A N C I A L S T A T E M E N T S Statement of operations For the period ended 4-30-09 (unaudited) 1 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Interest $8,387,696 Dividends 193,215 Less foreign taxes withheld (803) Total investment income Expenses Investment management fees (Note 6) 521,415 Accounting and legal services fees (Note 6) 16,836 Interest expense (Note 9) 632,284 Transfer agent fees 65,832 Printing fees 50,580 Professional fees 96,328 Custodian fees 27,943 Registration and filing fees 27,799 Trustees fees 23,573 Miscellaneous 10,720 Total expenses Net investment income Realized and unrealized gain (loss) Net realized loss on Investments (7,457,032) Swap contracts (330,497) Change in net unrealized appreciation (depreciation) of Investments 5,667,241 Swap contracts (356,577) Net realized and unrealized loss Increase in net assets from operations 1 Semiannual period from 11-1-08 to 4-30-09. See notes to financial statements Semiannual report | Income Securities Trust 23 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last three periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Period Period Year ended ended ended 4-30-09 1 10-31-08 2 12-31-07 Increase (decrease) in net assets From operations Net investment income $7,106,798 $11,880,844 $15,109,704 Net realized loss (7,787,529) (526,797) (1,642,786) Change in net unrealized appreciation (depreciation) 5,310,664 (43,911,252) (6,071,134) Distributions to APS  (1,747,235) (4,740,155) Increase (decrease) in net assets resulting from operations Distributions to common shareholders From net investment income (6,010,695) (9,560,908) (10,400,867) From Fund share transactions (Note 7) Total decrease Net assets Beginning of period 121,463,161 164,813,337 171,668,644 End of period Accumulated net investment income 1 Semiannual period from 11-1-08 to 4-30-09. Unaudited. 2 For the ten month period ended October 31, 2008, the Fund changed its fiscal year end from December 31 to October 31. See notes to financial statements 24 Income Securities Trust | Semiannual report F I N A N C I A L S T A T E M E N T S Statement of cash flows 4-30-09 (unaudited) This statement of cash flows shows cash flow from operating and financing activities for the period stated. For the period ended 4-30-09 Cash flows from operating activities Net increase in net assets from operations $4,629,933 Adjustments to reconcile net increase in net assets from operations to net cash provided by operating activities: Investments purchased (95,620,672) Investments sold 96,700,272 Increase in short term investments (600,000) Net amortization of premium (discount) 2,593,449 Increase in dividends and interest receivable (937,920) Increase in receivable from affiliates (12,302) Increase in payable for investments purchased 2,118,209 Increase in receivable for investments sold (1,455,983) Decrease in prepaid arrangement fees 62,039 Increase in unrealized depreciation of swap contracts 356,577 Decrease in payable to affiliates (19,800) Decrease in interest payable (11,602) Increase in accrued expenses 9,709 Net change in unrealized (appreciation) depreciation on investments (5,667,241) Net realized (gain) loss on investments 7,457,032 Net cash provided by operating activities Cash flows from financing activities Repayments of revolving credit agreement payable ($5,000,000) Cash distributions to common shareholders net of reinvestments (5,516,077) Net cash used in financing activities Net decrease in cash Cash at beginning of period Cash at end of period Supplemental disclosure of cash flow information Cash paid for interest Noncash financing activities not included herein consist of reinvestment of distributions See notes to financial statements Semiannual report | Income Securities Trust 25 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. COMMON SHARES Periodended 4-30-09 1 10-31-08 2 12-31-07 12-31-06 12-31-05 12-31-04 12-31-03 Per share operating performance Net asset value, beginning ofperiod Net investment income 3 0.62 1.05 1.34 1.26 1.20 1.22 0.93 Net realized andunrealized gain (loss) oninvestments (0.22) (3.92) (0.69) (0.03) (0.81) (0.25) 0.63 Distribution toAPS 4  (0.15) (0.42) (0.38) (0.25) (0.12) (0.02) Total from investment operations Less distributions tocommon shareholders From netinvestment income (0.53) (0.84) (0.92) (0.93) (1.03) (1.19) (0.96) From netrealized gain       (0.26) Total distributions Capital charges Offering costs andunderwriting discounts related toAPS       (0.10) Net asset value, end ofperiod Per share market value, end of peri od Total return at netasset value(%) 5 6 6 7 7 7 Total return at market value(%) 5 6 6 Ratios andsupplemental data Net assets applicable tocommon shares, end ofperiod (inmillions) $121 $121 $165 $172 $172 $180 $183 Ratios (as a percentage ofaverage netassets): Expenses (excluding interest expense) 1.46 8 1.41 8 1.16 9 1.17 9 1.16 9 1.14 9 0.87 9 Interest expense (Note 9) 1.09 8 0.76 8      Expenses (including interest expense) 2.55 8 2.17 8 1.16 9 1.17 9 1.16 9 1.14 9 0.87 9 Net investment income 12.31 8 9.37 8 8.87 10 8.30 10 7.62 10 7.44 10 5.58 10 Portfolio turnover (%) 46 40 54 94 148 135 273 See notes to financial statements 26 Income Securities Trust | Semiannual report F I N A N C I A L S T A T E M E N T S Periodended 4-30-09 1 10-31-08 2 12-31-07 12-31-06 12-31-05 12-31-04 12-31-03 Senior securities Total value ofAPS outstanding (inmillions)   $90 $90 $90 $90 $90 Involuntary liquidation preference per unit (inthousands)   $25 $25 $25 $25 $25 Average market value per unit (inthousands)   $25 $25 $25 $25 $25 Asset coverage per unit 11   12 $71,228 $73,375 $72,470 $75,049 $75,402 Total debt outstanding end ofperiod (inmillions) (Note9) $53 $58      Asset coverage per $1,000 ofAPS 13   $2,851 $2,928 $2,928 $3,027 $3,047 Asset coverage per $1,000 ofdebt 14 $3,275 $3,094      1 Semiannual period from 11-1-08 to 4-30-09. Unaudited. 2 For the ten month period ended October 31, 2008, the Fund changed its fiscal year end from December 31 toOctober 31. 3 Based onthe average ofthe shares outstanding. 4 APS were issued on11-4-03. 5 Total return based onnet asset value reflects changes inthe Funds netasset value during each period. Total return based onmarket value reflects changes inmarket value. Each figure assumes that dividend andcapital gain distributions, if any, were reinvested. These figures will differ depending upon the level ofany discount from or premium tonet asset value at which the Funds shares traded during the period. 6 Not annualized. 7 Unaudited. 8 Annualized. 9 Ratios calculated onthe basis ofexpenses relative tothe average netassets ofcommon shares. Without the exclusion ofpreferred shares, the annualized ratio ofexpenses would have been 0.81%, 0.76%, 0.77%, 0.77%, and 0.76% for the periods ended 12-31-03, 12-31-04, 12-31,05, 12-31-06 and 12-31-07, respectively. 10 Ratios calculated onthe basis ofnet investment income relative tothe average netassets ofcommon shares. Without the exclusion ofpreferred shares, the annualized ratio ofnet investment income would have been 5.19%, 4.99%, 5.06%, 5.45%, and 5.82% for the periods ended 12-31-03, 12-31-04, 12-31-05, 12-31-06 and 12-31-07, respectively. 11 Calculated by subtracting the Funds total liabilities from the Funds total assets anddividing that amount by the number ofAPS outstanding, as ofthe applicable 1940 Act Evaluation Date, which may differ from the financial reporting date. 12 In May 2008, the Fund entered into a Revolving Credit Agreement with a third-party commercial bank inorder torefinance the APS. The redemption ofall APS was completed onJune 12, 2008. 13 Asset coverage equals the total netassets plus APS divided by the APS ofthe Fund outstanding at period end (Note 8). 14 Asset coverage equals the total netassets plus borrowings divided by the borrowing ofthe Fund outstanding at period end (Note 8). See notes to financial statements Semiannual report | Income Securities Trust 27 Notes to financial statements (unaudited) Note 1 Organization John Hancock Income Securities Trust (the Fund) is a closed-end diversified investment management company registered under the Investment Company Act of 1940, as amended (the 1940 Act). Note 2 Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. The following summarizes the significant accounting policies of the Fund: Security valuation Investments are stated at value as of the close of the regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M
